SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

452
CA 15-01647
PRESENT: WHALEN, P.J., CARNI, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


CHRISTOPHER STEINHOFF, PLAINTIFF-RESPONDENT,

                    V                             MEMORANDUM AND ORDER

MAGDA BAYOUMI, DEFENDANT.
--------------------------------------------
ALEXANDER & CATALANO, LLC, APPELLANT.


ALEXANDER & CATALANO, LLC, EAST SYRACUSE (JAMES L. ALEXANDER OF
COUNSEL), FOR APPELLANT.

LONGSTREET & BERRY, LLP, FAYETTEVILLE (MICHAEL J. LONGSTREET OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County (Hugh
A. Gilbert, J.), dated April 29, 2015. The order extinguished the
lien of Alexander & Catalano, LLC, and ordered a disbursement of
settlement funds.

     It is hereby ORDERED that the order so appealed from is
unanimously modified on the law by vacating the first ordering
paragraph and vacating the second ordering paragraph to the extent
that the settlement funds include attorneys’ fees and as modified the
order is affirmed without costs, and the matter is remitted to Supreme
Court, Onondaga County, for further proceedings in accordance with the
following memorandum: Appellant, Alexander & Catalano, LLC, appeals
from an order that, among other things, extinguished its lien on
plaintiff’s personal injury settlement. Plaintiff hired appellant law
firm to represent him in this action but, during the pendency of
settlement negotiations, he discharged appellant and hired his present
counsel. We agree with appellant that plaintiff failed to establish
that he discharged appellant for cause inasmuch as plaintiff’s
allegations “consist solely of dissatisfaction with reasonable
strategic choices regarding litigation” (Callaghan v Callaghan, 48
AD3d 500, 501; see Nabi v Sells, 82 AD3d 645, 646). An attorney who
has been discharged without cause is entitled to recover the
reasonable value of his or her services in quantum meruit (see La Ling
Cheng v Modansky Leasing Co., 73 NY2d 454, 457-458; Siskin v Cassar,
122 AD3d 714, 716). We therefore modify the order accordingly, and we
remit the matter to Supreme Court for a hearing to determine the
reasonable value of appellant’s services. We reject appellant’s
contention that the matter must be remitted to a different Supreme
Court justice inasmuch as appellant “failed to show the existence of
any actual impropriety, prejudice, or bias with respect to the
                                 -2-                           452
                                                         CA 15-01647

aforementioned order” (Matter of Serkez v Serkez, 34 AD3d 592, 592;
see Judiciary Law § 14).




Entered:   June 10, 2016                       Frances E. Cafarell
                                               Clerk of the Court